DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-12 & 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Selig et al, US Patent Pub. 20140334644 A1, in view of Goldstein et al, US Patent Pub. 20100142715 A1.
Re Claim 1, Selig et al discloses a computing device, the computing device comprising: a location data processing module configured to receive location data from a location sensor of the computing device and output location information of an environment (para 0042: location sensor able to pick up location information of device); a sound data processing module configured to receive audio data from a microphone of the computing device and configured to automatically output audio information relating to one or more non-verbal sounds of an environment of the computing device captured by the microphone (paras 0042, 0053: microphone able to sense ambient/environmental noise around the device where ambient/environmental noise includes verbal and non-verbal sounds); and an augmentation module configured to: receive the location information and the audio information (para 0063: information sensed by location sensors and microphone sensors are used to trigger augmented output audio of a listening device); generate augmented location data, the augmented location data comprising an association between the location information of the environment and the audio information captured by the microphone at the environment (para 0046: Selig teaches where an audio sharing social network where audio playback preferences are shared amongst users, where the audio preferences are added to and stored on a database as users make adjustments to the preferences over time. Therefore, users can make adjustment to audio preferences based on their location (i.e. new location, change of location) and stored said new audio preferences on a database for other user’s to later retrieve when they are in the same type of location, implying that the location has been augmented because it is a new location with new audio preferences (audio preferences for this new location could be more intense(augmented) because the environment noise in this new location might have been more intense(augmented))); and output the augmented location data for storage in a data store (para 0046: Selig teaches where an audio sharing social network where audio playback preferences are shared amongst users, where the audio preferences are added to and stored on a database as users make adjustments to the preferences over time. Therefore, users can make adjustment to audio preferences based on their location (i.e. new location, change of location) and stored said new audio preferences on a database for other user’s to later retrieve when they are in the same type of location, implying that the location has been augmented because it is a new location with new audio preferences (audio preferences for this new location could be more intense(augmented) because the environment noise in this new location might have been more intense(augmented))); but fails to disclose wherein the audio information Goldstein et al, para 0112: ambient sounds include non-verbal sounds such as gun shots as emphasized in para 0161). It would have been obvious to modify the Selig et al system such that it utilizes a GMM modeling technique to recognize the ambient sounds within the environment, including non-verbal sounds as taught in Goldstein et al for the purpose of being able to extract features then GMM is created to model the statistics of the features instead of saving the entire acoustic sound waveform in memory for comparative purposes. 
Re Claim 3, the combined teachings of Selig et al and Goldstein et al disclose the computing device of claim 1, wherein the audio information comprises audio measurement data associated with the one or more non-verbal sounds (Selig et al, para 0030: settings are established based on the different components of the detected ambient/environment sound such as level of the sound).
Re Claim 4, the combined teachings of Selig et al and Goldstein et al disclose the computing device of claim 3, wherein the audio measurement data comprises a sound level identifier indicative of the sound level of the one or more non-verbal sounds (Selig et al, para 0030: settings are established based on the different components of the detected ambient/environment sound such as level of the sound, wherein sound level identifier is selected from the markush claim language).
Re Claim 5, the combined teachings of Selig et al and Goldstein et al disclose the computing device of claim 1, wherein the audio information comprises a time identifier associated with said one or more of a non-verbal sound event and a scene (Selig et al, para 0053: time of day being identified by a time of day identifier, wherein the time of day could naturally identifier a start time and an end time).
Re Claim 6, the combined teachings of Selig et al and Goldstein et al disclose the computing device of claim 5, wherein time identifier comprises at least one of: a start time of said one or more of a non-verbal sound event and a scene (Selig et al, para 0053: time of day being identified by a time of day identifier, wherein the time of day could naturally identifier a start time and an end time); an end time of said one or more of a non-verbal sound event and a scene (Selig et al, para 0053: time of day being identified by a time of day identifier, wherein the time of day could naturally identifier a start time and an end time); and a duration of said one or more of a non-verbal sound event and a scene (Selig et al, para 0053: time of day being identified by a time of day identifier, wherein the time of day could naturally identifier a start time and an end time which implies the system knows the time duration).
Re Claim 7, the combined teachings of Selig et al and Goldstein et al disclose the computing device of claim 1, wherein the audio information comprises a date identifier indicating a day on which the audio data is captured (Selig et al, para 0075: date).
Selig et al, para 0043: identifying a location, whereby location identifier is selected from the Markush claim language; para 0053: location being able to be identified).
Re Claim 9, the combined teachings of Selig et al and Goldstein et al disclose the computing device of claim 8, wherein the location information comprises the location identifier (Selig et al, para 0043: identifying a location; para 0053: location being able to be identified), and the location data processing module is configured to obtain said location identifier by querying the data store with the location data, and in response, receiving the location identifier from the data store (Selig et al, para 0050: location is identified when audio preference associated with a particular location is selected from storage when said ambient/environmental sound closely matches said location).
Re Claim 10, the combined teachings of Selig et al and Goldstein et al disclose the computing device of claim 1, wherein the location data processing module is configured to continuously output location information based on location data received from the location sensor (Selig et al, para 0042: location sensor able to pick up location information of device).
Re Claim 11, the combined teachings of Selig et al and Goldstein et al disclose the computing device of claim 1, wherein the sound data processing module is configured to control the output of location information from the location data processing module (Selig et al, para 0050: location is identified when audio preference associated with a particular location is selected from storage when said ambient/environmental sound closely matches said location).
Re Claim 12, the combined teachings of Selig et al and Goldstein et al disclose the computing device of claim 11, wherein the sound data processing module is configured to control the location data processing module to output location information in response to detecting that one or more target sound or scene that has been recognised based on the audio data (Selig et al, para 0050: location is identified when audio preference associated with a particular location is selected from storage when said ambient/environmental sound closely matches said location).
Re Claim 14, the combined teachings of Selig et al and Goldstein et al disclose the computing device of claim 1, wherein the computing device further comprises a data store interface controller, and the data store; wherein the augmentation module is configured to output the augmented location data to the data store interface controller for storage in the data store (Selig et al, para 0039: hearing profile which is based on device location, ambient noise etc can be stored).
Re Claim 15, the combined teachings of Selig et al and Goldstein et al disclose the computing device of claim 1, wherein the augmentation module is configured to output the augmented location data to a remote device, the remote device comprising a data store interface controller and the data store (Selig et al, para 0039: hearing profile which is based on device location, ambient noise etc can be stored; whereby storage is placed in a remote server for later retrieval as highlighted in para 0042).
Re Claim 16, the combined teachings of Selig et al and Goldstein et al disclose the computing device of claim 1, wherein the data store interface controller is configured Selig et al, para 0069: interface with prompts stored in the audio device or a remote database).
Re Claim 17, the combined teachings of Selig et al and Goldstein et al disclose the computing device of claim 1, wherein the computing device is a smart phone (Selig et al, para 0070: smartphone is selected from the Markush claim language).
Claims 18-19 have been analyzed and rejected according to claim 1.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Selig et al, US Patent Pub. 20140334644 A1 and Goldstein et al, US Patent Pub. 20100142715 A1, as applied to claim 11 above, and further in view of Suplee, III et al, US Patent Pub. 20130329023 A1.
Re Claim 13, the combined teachings of Selig et al and Goldstein et al disclose the computing device of claim 11, but fail to explicitly disclose wherein the sound data processing module is configured to control the location data processing module to not output location information in response to detecting that one or more target sound or scene has been recognised based on the audio data. However, Suplee, III et al teaches the concept of being able to enable/disable audio pick up based on location where audio pick up in certain locations could be disabled for privacy (Suplee, III et al, para 0033). Since the present application teaches that the location information is not output for location privacy reasons, it would have been obvious to modify the Selig et al system such that privacy is enabled for certain locations as taught in Suplee, III et al for the purpose of enabling privacy within the system. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190.  The examiner can normally be reached on Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651     						7/2/2021